PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


M. Corrad Huffstutler, Jr.
PO Box 389Liberty Hill, TX  78642


In re Application of	:
	Starkey, Michael Lee	:	DECISION ON PETITION 
Application No. 16/095,679	:	REGARDING SUSPENSION 
Filed:  October 22, 2018	:	OF ACTION UNDER
For:	SIVRT GEARTRAIN  	:	37 CFR §1.103 

This is a decision on applicant’s petition filed December 12, 2020 requesting suspension of action under 37 CFR 1.103.  

The petition is DISMISSED AS MOOT.  

A review of the record shows that the Petitioner requested suspension of action under 37 CFR 1.103 filed on December 12, 2020.

However, since the above-referenced filings, the examiner issued a Notice of Abandonment on May 12, 2021.  Because the application has been abandoned, the issues raised in the request for suspension of action are considered moot.  The petition is hereby dismissed. 

Questions concerning this decision should be referred to Claude Brown, Quality Assurance Specialist, at (571) 270-5924.


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
____________________________
Wendy Garber, Director
Patent Technology Center 3600
(571)-272-5150

cjb:  11/29/2021